Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 2, 7-8, 14, 21-24 are allowed. The art of record does not teach or render obvious a dental delivery system including a first fluid conduit for supplying fluid via the delivery system to a handpiece connected to a distal end of the first fluid conduit; a plurality of flow control adjusters positioned on the delivery system at a location remote from the first fluid conduit, wherein a first flow control adjuster of the plurality of flow control adjusters is operable to change a fluid flow rate in the first fluid conduit; an indicator circuit including a plurality of sensors and a plurality of visual indicators, wherein each of the plurality of visual indicators is positioned adjacent a respective one of the plurality of flow control adjusters, wherein a first visual indicator is positioned adjacent the first flow control adjuster, wherein a first sensor of the plurality of sensors is positioned to contact with the first whip arm when the first fluid conduit is in the first holding area, and wherein the first sensor is operable to change state upon predetermined movement of the first whip arm out of contact with the first sensor to trigger the first visual indicator adjacent the first flow control adjuster to visually indicate to a user that that first flow control adjuster is associated with the first fluid conduit and in combination with limitations set forth in the claim(s). Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571)270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOGESH P PATEL/Primary Examiner, Art Unit 3772